Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 9 June 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Monsieur
                            a Newport Le 9 Juin 1781
                        
                        J’ai reçû la Lettre que votre Excellénce m’a fait L’honneur de m’ecrire en datte du quatre de ce mois. J’ai
                            dans l’instant fait assembler un Conseil de Guerre, ainsi que votre Excellénce a temoigné le desirer: J’ai L’honneur de
                            Vous en envoyer Le resultat. Je Pourrois ajoutter aux motifs qui ont decidé les membres du Conseil 1o que la rade de
                            Boston ne Laisse pas d’avoir des inconvennients pour La Station de L’Escadre elle seroit bien moins en sureté a la rade de
                            Nantaket qu’a celle de Rodhes island, ou il faudroit beaucoup de troupes pour garder Les isles qui L’entourrent. 2o Si
                            L’Escadre du Roi occupoit Le moüillage pres du fort, les Ennemis pourroient venir prendre celui de Nantaket, et il ne
                            seroit plus possible d’entrer ni sortir de celui de Boston. 3o Les Ennemis etant occupés a veiller aux mouvemens que peut
                            faire L’Escadre en Station a Rodheisland, le port de Boston est Libre, l’on peut tirer de la partie du Nord de L’Amerique
                            ce quelle peut fournir pour les besoins, les convois venant de france y atterent avec sureté, ce qui ne pourroit être, si
                            L’Escadre y étoit en Station. il est a presumer que L’Escadre Angloise se porteroit dans cette partie, et couperoit toute
                            communication ainsi que L’amiral Byron fit Lorsque L’Escadre commandé par M. D’Estaing y relâcha. 
                        J’aurois bien desiré pouvoir informer votre Excellénce, avant La Tenue du premier conseil, mais J’etois
                            pressé par Les circonstances; il falloit ou mettre sous voiles pour aller a Boston au quel cas Je
                            pouvois retarder le depart de L’armée de terre, M. Le Comte de Rochambeau m’ayant donné 900 hommes des
                            troupes pour completter les Equipages, ou prendre le parti dans L’instant de rester a Rhodeisland, etant persuadé que
                            L’Escadre y est en surete. Je suis, Monsieur, avec un respectueux attachement de Votre Excellénce Le Tres humble et
                                Tres obeissant Serviteur 
                        
                            barras 
                        
                        
                            Je viens d’apprendre dans L’instant que le convoi que J’attendois de france est arrivé en entier et sans
                                accident a Marble head. 
                            Je fais mon compliment a Votre Excellence sur l’arrivée de L’alliance et sur ses
                                succes dont M. Le Comte de Rochambeau va sans doute vous faire part. 
                        

                     Enclosure
                                                
                            
                                
                                    
                                        8 June 1781
                                    
                                
                                Séance du Conseil tenu à Bord du Vaisseau du Roy Le Neptune le 8. Juin 1781. 
                                Son Excellence Le Général Washington ayant marqué à M. Le Comte de Barras, qu’aprés avoir pris
                                    connoissance des délibérations du Conseil tenu à Bord du Duc de Bourgogne le 31. mai. Il recommande encore le
                                    parti de conduire l’Escadre à Boston, comme un port plus Sûr dans toutes les circonstances possibles, que Newport
                                    ne peut l’être, après que la partie principale de l’armée françoise en aura été retirée, et qu’il désire que cette
                                    affaire soit remise en délibération; M. Le Comte de Barras a demandé qu’il fût assemblé un nouveau Conseil composé
                                    des principaux officiers de l’Escadre et de l’armée pour considérer une seconde fois cet objet. 
                                Le Conseil assemblé et les deux premieres propositions de la Seance du 31. mai ayant été remises en
                                    délibération, on a persisté unanimement dans ce qui y avoit été arrêté, et cela par les motifs précédament
                                    exposés, auxquels on joindra les considérations suivantes, afin de mettre son Excellence en état de juger d’un
                                    coup d’oeil de ce qui s’est passé relativement à cet objet. 
                                A peine Le Comte de Barras fût-il arrivé à New-yorck que le Comte de Rochambeau et lui desirerent
                                    d’avoir une entrevue avec Son Excellence pour lui faire connoitre les moyens qu’il étoit en leur pouvoir d’employer, et
                                    savoir quelles seroient ses intentions en conséquence de cette communication. Mais le Delai et l’arrivée du Convoi
                                    et la crainte que l’Escadre ennemie, qui étoit sortie de New-york n’entreprit sur ce Convoi, le décida à sortir
                                    lui même. Comme il devoit mettre à la voile le même jour que le Comte de Rochambeau partoit, il le pria de porter
                                    à Son Excellence ses opinions sur l’usage des forces de Mer, et l’en fit dépositaire. Son Excellence jugeant que
                                    la nécessité de faire agir les forces de terre, soit pour attaquer New york, soit pour operer une puissante
                                    diversion en faveur du Sud, devoit décider à la séparer de l’Escadre; il fut conclu en même tems que d’après les
                                    ordres du Roy celle ci feroit voile pour Boston, où elle seroit plus en sureté qu’à New york.
                                
                                Il étoit clair que l’objet de Son Excellence étoit d’opérer une diversion avec les
                                    troupes de terre, et que la destination de l’Escadre étoit une affaire de précaution et même un sacrifice
                                    momentané du concours des forces navales, au plan d’operations qu’on se proposoit. 
                                Mais les nouvelles qu’on a reçues depuis de l’affoiblissement de la garnison de New york et de la
                                    tendance de tous les efforts des ennemis vers le Sud, ayant diminué considérablement les probabilités d’une attaque
                                    sur Rhode Island et le desir extrême qui anime tout ce qui compose les forces françoises en Amerique pour
                                    concourir également et efficacement au bien de la cause commune, ont donné lieu à de nouvelles reflexions. On
                                        a pensé que l’Espece de retraite de l’Escadre dans le Port de Boston,
                                    tandis que les troupes de terre marcheroient à New-york, pourroit paroitre aux Ennemis une démarche contradictoire
                                    et affoiblir l’effet qu’une marche offensive  par terre devoit produire. D’après ces reflexions on a jugé que le
                                    départ des troupes de terre étant décidé par son Excellence, celui de l’Escadre ne pouvoit
                                    avoir pour objet aucune connexion nécessaire avec le plan proposé par elle; mais une simple précaution que la
                                    Prudence seule indiquoit Cette précaution n’étant plus jugée nécessaire par la Marine du Roy, Elle a désiré elle
                                    même de ne pas être un obstacle au sisteme général de la Campagne, auquel elle espere concourir par son sejour à
                                    New port dans ce moment ci, et plus encore par la facilité qu’elle trouvera à agir plus promptement, aussitôt que
                                    les secours qu’on a lieu d’espérer seront arrivés. Le Seul obstacle qui pourroit S’opposer à cette nouvelle preuve
                                    de zéle de sa part, tenoit de quelques articles contenus dans des instructions toujours respectables; mais dont la
                                    datte ancienne et la distance où l’on se trouve d’Europe, pourroient autoriser la modification, c’est pour
                                    s’affranchir de cette entrâve que le Comte de Barras a désiré d’assembler un Conseil de guerre; non pour proposer
                                    des plans différens de ceux qui ont été arrêtés à Weathersfiels, mais pour s’autoriser à y
                                    concourir d’une maniere plus noble et plus efficace. 
                                Ce Conseil de guerre en opinant unanimement pour l’avis le plus ferme et le plus utile, paroit
                                    remplir le double objet de donner une libre carriere au zéle de deux Généraux françois et de rassurer la
                                    délicatesse de son Excellence, à laquelle sans doute on doit attribuer le désir qu’elle a montré de soumettre
                                    encore une fois l’objet de ses Délibérations à l’examen d’un Conseil de guerre. Ce Conseil n’a pas jugé que
                                    l’Escadre seroit compromise à New port. Mais quelque fois la Justesse de son opinion, son Excellence la pourra
                                    toujours considérer comme un pur mouvement de son zéle, qu’elle ne pourra pas craindre d’avoir désirée ni
                                    provoquée. 
                                A Bord du Vaisseau du Roy Le Neptune le 8 juin 1781. 
                                  aussi signé 
                                Le chevalier de Marigny chadeau de la clochetterie Le
                                        Gardeur de Tilly Le Mer de Laval Dlauzun Meville
                                        Vromeuil Vromeuil La Villebrune Le Chevalier de
                                        Medenc Le Chevalier de Lombard M La Grandier Destouche Custine Choisy
                                    Le Cte de Rochambeau Le Chevalier de Chatellun Barras 
                                certifie conforme a L’original par nous major de Lescadre 
                                  M Grauchain
                            
                            Translation
                                At a Council held on Board the Neptune the 8th of June 1781
                                His Excellency General Washington having signified to the Count de Barras, that after having
                                    considered the deliberations of the Council held on Board the Duke de Burgogne the 31st of May, he again
                                    recommended the conducting the Squadron to Boston as a port more safe, under all possible circumstances, than
                                    Newport could be after the principal part of the French Army shall have been withdrawn, and that he desired that
                                    affair might be again taken into consideration. The Count de Barras has demanded a new Council to be assembled
                                    composed of the principal officers of the Navy and Army to consider the matter a second time.
                                The Council assembled, and the two first propositions of the meeting of the 31st of May having been
                                    again deliberated upon they unanimously persisted in what had been before determined upon, and that for the
                                    reasons before addressed, to which they have added the following considerations, that His Excellency may be
                                    enabled to judge at one view of what passed relative to the matter.
                                Scarcely had the Count de Barras arrived at Newport when the Count de Rochambeau and himself desired
                                    to have an interview with His Excellency to make him acquainted with the means which they had it in their power to
                                    employ and to know what would be his intentions in consequence of that communication. But the delay of the arrival
                                    of the convoy and the fear lest the squadron of the enemy, which had gone out of New York, should make an attempt
                                    upon that Convoy, determined him to go out himself. As he was to set sail the same day upon which the Count de
                                    Rochambeau departed he requested him to carry to His Excellency his opinions upon the uses of the Marine force,
                                    and made him his Proxy. His Excellency judging, that the necessity of acting with the land forces either for the
                                    attack of New York, or for a powerful diversion in favor of the Southern States, required their separation from
                                    the squadron, it was concluded at that time, that, after the orders of the King, it should sail for the port of
                                    Boston where it would be in more security than at Newport.
                                It was clear that the object of his Excellency was to make a diversion with the land forces and that
                                    the destination of the Squadron was an affair of precaution and a momentary sacrifice of the aid of the Naval
                                    forces to the plan of operations which he had proposed.
                                But the intelligence which has since been received of the weakening of the Garrison of New York and
                                    of the tendency of all the efforts of the enemy towards the South having considerably diminished the probability
                                    of an attack upon Rhode Island and the extreme desire which animates all those who compose the French force in
                                    America to assist equally and efficaciously the common cause, have given rise to new Reflections. They have
                                    thought that the kind of retreat of the Squadron into the port of Boston while the land Army is marching towards
                                    New York would appear to the enemy a step very contradictery of what an offensive movement by land might to
                                    produce. After these reflections they have judged that, the departure of the land forces having being determined
                                    upon by His Excellency, that of the Squadron cannot have.
                                That precaution being no longer as judged necessary by the Marine of the King, they are desirous of
                                    not being an obstacle to the general System of the Campaign, to which they hope to give aid by their stay at
                                    Newport, and more so by the facility with which they can act as soon as the succours which they expect from France
                                    arrive. The sole obstacle which can oppose doubt to this new proof of Zeal on their part arises from certain
                                    Articles contained in some instructions, always respectable; And of which the old date and the distance at which
                                    we are from Europe may justify us in modifying. It is to release himself from those shackles that the Count de
                                    Barras has called a Council of War, not to propose plans different from those which have been fixed upon at
                                    Wethersfield, but to authorise himself to aid them in a manner more noble and more efficacious.
                                This Council of War in Voting unanimously for measures the most firm and most useful, appear to have
                                    fulfiled the double object of giving a free Carreer to the Zeal of the two French Generals and to encourage the
                                    delicacy of His Excellency to which without doubt ought to be attributed the desire which he has shown of
                                    submitting his judgment to the examination of a Council of War.
                                The Council have judged that the Squadron is not to be hazarded at Newport. But however just
                                        the opinion may be his Excellency will always considered it as the pure effect of their
                                    Zeal.

                            
                        
                        
                    